Appellant was charged with playing a game of cards, and his punishment assessed at a fine of $10. There is but one question necessary to be considered in this record. The first witness for the State shows that he went to the place where the indictment alleged appellant played the game of cards, but he did not see him play any at all; that appellant was in the room, may have been sitting around the table or in the window. The sheriff testified that he saw appellant sitting around the table, and he had some cards in his hand, holding them up as if in a game. This is all the testimony. The evidence is not sufficient to support the conviction. The judgment is reversed and the cause remanded.
Reversed and remanded.